The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of Applicant's remarks in the response filed September 20, 2021.  The claim has not been amended.   Acknowledgement is made of a Declaration filed on September 20, 2021 under 37 CFR §1.131 by the inventor Chris Dealwis.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 

Status of Claims
Claim 12 is currently pending.

Election/Restrictions
As reiterated in the Non-Final Office Action mailed June 18, 2021, the claims have been examined to the extent of Applicant’s elected species of NSAAH with elected species of colon cancer; and claims 35 and 37 are withdrawn from consideration.  The chemical structure of the elected compound (i.e. NSAAH) is depicted below:

    PNG
    media_image1.png
    226
    408
    media_image1.png
    Greyscale


Priority
This application, 16/061,278, filed 06/11/2018 is a national stage entry of PCT/US16/65928, International Filing Date: 12/09/2016.  PCT/US16/65928 claims priority from provisional application 62/265,230, filed 12/09/2015.


Maintained Rejections

Claim rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 
Claim 12 remains rejected under 35 U.S.C. 103(a) as being unpatentable over Dillehay et al. in Pharmacology Research and Perspectives 2015 3(2), e00115.
Dillehay teaches novel proliferating cell nuclear antigen (PCNA) inhibitors.  Dillehay teaches PCNA plays an essential role in DNA replication and repair and because tumor cells express high levels of PCNA, it has been identified as a potentially ideal target for cancer therapy (Abstract).
Dillehay teaches the compound SAR-3 (Table 1) inhibits PCNA with an IC50 of 1.94 µmol (i.e. an amount effective to inhibit cancer cell growth) in A549 lung cancer (tumor) cells.  The compound SAR-3 is identical in structure to the elected compound NSAAH.  Dillehay teaches, as described in the PCNA trimer stability assay, the compounds were tested in DMSO or aqueous buffer (i.e. a composition).  
Dillehay teaches compositions comprising the elected compound SAR-3 is effective in vitro in inhibiting lung cancer cell growth but does not teach, by way of a working example, administering a composition comprising SAR-3 to treat lung cancer in a subject.
However, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to administer a composition comprising the PCNA inhibitor SAR-3 to a subject having lung cancer.  One would have been motivated to do so, with a reasonable and predictable expectation of success 
It is noted that the language “the composition comprising a reductase allosteric modulator (RRmod)” does not render the claim patentable because, as discussed in MPEP 2112 (I), “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947827368 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property (such as reductase allosteric modulation) which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). 
Claim 12 remains rejected under 35 U.S.C. 103(a) as being unpatentable over Dillehay et al. in Pharmacology Research and Perspectives 2015 3(2), e00115 in view of Dillehay et al. in Molecular Cancer Therapeutics 13(12); 2817 – 2826 (2014) (heretofore, Dillehay II).
As discussed above, Dillehay renders obvious a method for treating lung cancer comprising administering the elected compound (SAR-3) to a subject in need thereof.  Dillehay is silent with respect to the elected form of cancer, colon cancer.
Dillehay II teaches the antitumor effect of PCNA inhibitor PCNA-I1 in retarding the growth of prostate tumors in nude mice (Abstract).  Dillehay II teaches the beneﬁcial therapeutic effects of PCNA-I1 are likely not limited to prostate cancer because PCNA is required and is over-expressed in almost all cancer cells, a notion supported by the fact 
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to administer a composition comprising the PCNA inhibitor SAR-3 to a subject having colon cancer.  One would have been motivated to do so, with a reasonable and predictable expectation of success because Dillehay teaches inhibition of PCNA by small molecule PCNA inhibitors are known to inhibit growth all tumor cells previously examined, including colon cancer cells.

Response to Arguments
Applicant argues (Remarks, pages 2 – 3) that the 103(a) currently applied rejections of Claim 12 should be withdrawn because the reference Dillehay et al. in Pharmacology Research and Perspectives 2015 3(2), e00115 does not qualify as prior art for the following reasons: 
Claim 12 is patentable over Dillehay et al. because the Dillehay et al. reference is not prior art. Attached herewith is a 37 C.F.R. 1.131 declaration (hereinafter, "131 declaration") from the inventor that indicates: (1) Applicant is the sole inventor of the present Application filed June 11, 2018; (2) the present Application claims priority from U.S. Provisional Application Serial No. 62/265,230, filed December 09, 2015; (3) as evidenced by the document entitled "Novel Strategies for targeting hRRM1 using non- nucleoside small molecule inhibitors" prior to March 01, 2015, the inventor had reduced to practice a method of treating cancer such as colon cancer, in a subject in need thereof comprising administering to cancer cells of the subject a therapeutically effective amount of a pharmaceutical composition, the composition comprising an acyl hydrazone reductase allosteric modulator (RRmod), such as napthyl salicyl acyl hydrazone (NSAAH, also denoted as Compound 3), wherein the RRmod is administered at an amount effective to inhibit cancer cell growth. 
Serial No. 16/061,278
Accordingly, Dillehay et al. is not prior art, and claim 12 is not taught or suggested by reference cited in the Office Action. Accordingly, Applicant respectfully requests that the 35 U.S.C. §103(a) rejection of claim 12 be withdrawn. 

Applicant’s arguments and the Rule 1.131 Declaration submitted by Chris Dealwis have been considered but are not found to be persuasive because the instant Application was filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   Accordingly, because the instant Application was not filed prior to the publication of the Dillehay reference the provisions of a Rule 1.131 Declaration do not apply (i.e. a showing of reduction to practice of the claimed invention prior to the publication date of Dillehay are not relevant under AIA ) and the Dillehay reference qualifies as prior art.  As discussed ion MPEP 715.01:
The purpose of a 37 CFR 1.131(a) affidavit or declaration is to overcome a prior art rejection under pre-AIA  35 U.S.C. 102 or 103 by proving invention of the claimed subject matter by the inventor or at least one joint inventor prior to the effective date of the reference or activity relied upon in the rejection.

Conclusion
Claim 12 is rejected.  No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DENNIS HEYER/Primary Examiner, Art Unit 1628